UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5027



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID A. WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:03-cr-00120)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Lloyd Snook, III, SNOOK & HAUGHEY, P.C., Charlottesville,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Donald R. Wolthuis, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted David A. Williams of possession of a

firearm by a previously convicted felon, a violation of 18 U.S.C.

§ 922(g)(1) (2000).         The district court sentenced Williams to

sixty-three    months’      imprisonment    under    the     then-mandatory

sentencing guidelines.        The sentencing court also imposed an

identical   alternative     sentence,   pursuant    to   United   States   v.

Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued by 381

F.3d 316 (4th Cir. 2004) (en banc), vacated, 543 U.S. 1097 (2005),

on remand, 405 F.3d 1034 (4th Cir. 2005).                Williams appeals,

contending his sentence violated United States v. Booker, 543 U.S.

220 (2005).

            The Sixth Amendment error in this case, if any, was

harmless    because   the    district     court    imposed   an    identical

alternative sentence in accordance with Hammoud.                  See United

States v. Shatley, 448 F.3d 264, 267 (4th Cir. 2006).          The district

court’s alternative sentence was within the range recommended by

the sentencing guidelines, and this court takes the district court

at its word when it states it would impose the same sentence under

the advisory guideline system.      See id. at 267-68.        Therefore, we

presume the district court properly considered the sentencing

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), as required by United States v. Hughes, 401 F.3d 540, 546-56

(4th Cir. 2005); United States v. Green, 436 F.3d 449 (4th Cir.)


                                  - 2 -
cert.   denied,   126   S.   Ct.   2309   (2006);   and   United    States   v.

Moreland, 437 F.3d 424 (4th Cir. 2006).         Shatley, 448 F.3d at 268.

           Accordingly, we affirm Williams’ sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -